Exhibit 99.3 COMBINED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Combined Financial Statements of the Newport Television LLC Stations in Little Rock, AR (“Little Rock Stations”) December 31, 2011, 2010 and 2009 Contents Page REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS 1 BALANCE SHEETS 2 STATEMENTS OF INCOME 3 STATEMENTS OF CHANGES IN OWNER’S EQUITY 4 STATEMENTS OF CASH FLOWS 5 NOTES TO FINANCIAL STATEMENTS 6 Report of Independent Certified Public Accountants Board of Directors Mission Broadcasting, Inc. We have audited the accompanying combined balance sheets of the Newport Television LLC Stations in Little Rock, AR (See Note A to the financial statements) (the “Little Rock Stations”) as of December 31, 2011, 2010 and 2009 and the related combined statements of income, changes in owner’s equity and cash flows for the years then ended. These financial statements are the responsibility of the Little Rock Station’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America established by the American Institute of Certified Public Accountants. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Little Rock Station’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of the Newport Television LLC Stations in Little Rock, AR as of December 31, 2011, 2010 and 2009 and the combined results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Wichita, Kansas October 15, 2012 Little Rock Stations COMBINED BALANCE SHEETS December 31, (in thousands) Current Assets Accounts receivable, less allowance of $41, $90, and $69, respectively $ $ $ Program rights Prepaid expenses and other current assets 50 37 44 Total current assets Property and Equipment Land, buildings and improvements Towers, transmitters and studio equipment Furniture and other equipment Construction in progress - - Less accumulated depreciation Intangible Assets Definite-lived intangibles, net of accumulated amortization of $449, $332, and $658, respectively Indefinite-lived intangibles - licenses Goodwill Other Noncurrent Assets Program rights Other noncurrent assets 7 7 7 Total assets $ $ $ Current Liabilities Accounts payable $ $ $ Accrued expenses Program rights payable Other current liabilities - 19 27 Total current liabilities Noncurrent Liabilities Program rights payable Total liabilities Commitments and Contingencies Owner's Equity Total liabilities and owner's equity $ $ $ The accompanying notes are an integral part of these combined financial statements. Little Rock Stations COMBINED STATEMENTS OF INCOME Year ended December 31, (in thousands) Net revenue $ $ $ Operating expenses Direct operating expenses Selling, general & administrative expenses Corporate expense allocation Depreciation & amortization Loss on disposal of property and equipment 39 Total operating expenses Net income $ $ $ The accompanying notes are an integral part of these combined financial statements. Little Rock Stations COMBINED STATEMENTS OF CHANGES IN OWNER'S EQUITY Years ended December 31, 2011, 2010 and 2009 (in thousands) Owner's Equity Balance at January 1, 2009 $ Net income Net distribution to owner ) Balance at December 31, 2009 Net income Net distribution to owner ) Balance at December 31, 2010 Net income Net distribution to owner ) Balance at December 31, 2011 $ The accompanying notes are an integral part of these combined financial statements. Little Rock Stations COMBINED STATEMENTS OF CASH FLOWS Year ended December 31, (in thousands) Cash flows from operating activities Net income $ $ $ Reconciling items Depreciation and intangible amortization Amortization of program rights Provision for doubtful accounts 32 20 59 Loss on disposal of property and equipment 39 Payments for program rights ) ) ) Changes in operating assets and liabilities Accounts receivable ) ) ) Prepaid expenses and other assets ) 7 ) Accounts payable, accrued expenses and other liabilities ) ) ) Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) ) Proceeds from sale of property and equipment 11 - 1 Net cash used in investing activities ) ) ) Cash flows from financing activities Net distributions to owner ) ) ) Net change in cash and cash equivalents - - - Cash and cash equivalents at beginning of year - - - Cash and cash equivalents at end of year $
